Citation Nr: 0602554	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1992 
to December 1994.  She also had subsequent reserve service.  

Initially, on May 2, 2000, the Department of Veterans Affairs 
Regional Office (RO) in Togus, Maine denied the issue of 
entitlement to service connection for a psychiatric 
disability on the basis that the claim was not well-grounded.  
In a letter dated almost one week later on May 8, 2000, the 
RO notified the veteran of the decision.  The veteran did not 
appeal the denial of her service connection claim.  

Thereafter, in a letter dated in April 2001, the RO notified 
the veteran of the passage of the Veterans Claims Assistance 
Act of 2000 (VCAA).  In addition, the RO explained to the 
veteran that her claim for service connection for a 
psychiatric disability would be readjudicated, pursuant to 
this new law.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating action 
of the RO.  At that time, the RO considered the VCAA in its 
readjudication of the veteran's claim but determined that 
service connection for a psychiatric disability, to include 
post-traumatic stress disorder (PTSD) was not warranted.  

As the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of the VCAA, if a claim that was 
denied as not well grounded between July 14, 1999, and 
November 9, 2000, is reconsidered on a de novo basis in light 
of the enactment of the VCAA, the claim is readjudicated "as 
if the denial or dismissal had not been made."  Id. 
at 1343-1344.  Similarly, the General Counsel of VA has 
determined that, under Section 7(b) of the VCAA, VA, upon 
request of the claimant or motion of the Secretary of 
Veterans Affairs, must readjudicate certain finally decided 
claims "as if the denial or dismissal had not been made."  
As the notice of the initial denial of service connection for 
a psychiatric disability (on the basis that the claim was not 
well-grounded) was dated on May 8, 2000 in the present case, 
the Board finds that the issue currently on appeal (e.g., the 
readjudication of this issue pursuant to the VCAA) is 
correctly defined as listed on the cover page of this 
decision and as discussed in the following determination.  

In December 2004, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  Shortly 
thereafter, she submitted additional VA treatment records, 
which were accompanied by a waiver of RO consideration.  
These records will be therefore considered by the Board in 
the adjudication of this appeal.  

FINDING OF FACT

Medical evidence of record indicates that the veteran's 
delusional disorder is associated with her active military 
duty.  


CONCLUSION OF LAW

A delusional disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As noted in the Introduction portion of this decision, the 
VCAA was enacted on November 9, 2000.  Since that time, the 
VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein, no 
discussion of the VCAA is required.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line duty or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  Further, service connection may 
be granted for a psychosis if the disability was manifested 
to a degree of at least 10 percent within the presumptive 
period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §§ 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Throughout the appeal in the present case, the veteran has 
asserted that she never had any psychiatric problems prior to 
service, that she was sexually harassed during active 
military duty and her subsequent reserve service, and that 
these experiences caused her to become severely depressed and 
to develop a psychiatric disability.  See, e.g., December 
2004 hearing transcript (2004 T.) at 3-12.  See also, 
November 2003 hearing transcript (2003 T.) at 4-16.  

In a statement received at the RO in February 2004, the 
veteran's mother explained that the veteran had called her on 
"a number of" occasions during service to talk "about an 
episode of sexual harassment that had happened to her [the 
veteran]."  According to the veteran's mother, this episode 
of sexual harassment caused the veteran to develop "a great 
deal of distress and anxiety."  

Service medical records indicate that, in July 1993, the 
veteran sought treatment for complaints of personality 
changes, including irregular mood swings, during episodes of 
premenstrual syndrome over the past six months.  Post-service 
medical records reflect treatment for, and evaluation of, a 
psychiatric disability variously diagnosed as schizophrenia, 
a delusional disorder, a depressive disorder, anxiety, a mood 
disorder with psychotic features, post-traumatic stress 
disorder (PTSD), and paranoia between September 1999 and 
November 2004.  Although the veteran has received various 
psychiatric diagnoses since her discharge from service, the 
predominant finding on evaluation has been a delusional 
disorder.  Based on these post-service medical records, 
therefore, the Board concludes that the veteran's appropriate 
psychiatric diagnosis is a delusional disorder.  

The Board has thoroughly reviewed the lay and medical 
evidence in detail.  Because this review clearly indicates 
that the veteran has a psychiatric disability defined as a 
delusional disorder, the appeal turns on whether the 
diagnosed disease is related to her service, to include 
whether this psychosis became manifest to the requisite 
degree within the one-year presumptive period.  As such, the 
Board will focus the remainder of its discussion on the 
evidence that speaks to this matter.  See, Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

At a VA PTSD examination conducted in July 2004, the veteran 
reported having been sexually harassed during service.  
Following a complete and thorough evaluation, the examiner 
determined that the veteran "did not report significant 
symptoms of Post-Traumatic Stress Disorder related to her 
sexual harassment episodes in the service."  However, the 
examiner concluded that Axis I diagnoses of a delusional 
disorder (persecutory type) and a depressive disorder (not 
otherwise specified) were appropriate.  In addition, the 
examiner expressed her opinion that the stresses of military 
life contributed to the veteran's psychiatric disability.  

Following a careful review of the record, the Board finds 
that the evidence supports the veteran's claim for service 
connection for a delusional disorder.  Here, a VA examiner 
who interviewed the veteran and reviewed her claims folder 
specifically concluded that the stresses of the veteran's 
military life contributed to her delusional disorder.  There 
is no medical evidence to the contrary.  Although not 
required to accept medical authority supporting a claim, VA 
must provide reasons for rejecting that evidence and, more 
importantly, must provide a medical basis other than its own 
unsubstantiated conclusions in support of a determination.  
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Because the only 
medical evidence in this case supports the veteran's claim, 
service connection for a delusional disorder is warranted.  
The Board notes that, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) cautioned 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See, Mariano v. Principi, 
17 Vet. App. 305, 312 (2003).  


ORDER

Service connection for a delusional disorder is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


